Citation Nr: 1310337	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  99-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a separate initial compensable evaluation for bilateral calluses.

(The issues of entitlement to an initial evaluation in excess of 10 percent for residuals of a cold injury to the right and left feet prior to January 12, 1998, entitlement to an initial evaluation in excess of 10 percent for residuals of a cold injury to the right foot from January 12, 1998, to September 26, 2000, entitlement to an initial evaluation in excess of 10 percent for residuals of a cold injury to the left foot from January 12, 1998, to September 26, 2000, entitlement to an effective date earlier than September 26, 2000, for the assignment of a 30 percent evaluation for residuals of a cold injury to the right foot, and entitlement to an effective date earlier than September 26, 2000, for the assignment of a 30 percent evaluation for residuals of a cold injury to the left foot will be addressed in a separate decision.  The issues of entitlement to a clothing allowance for the year beginning August 1, 2003, and ending July 31, 2004, and entitlement to a clothing allowance for the year beginning August 1, 2009, to July 31, 2010, also will be addressed in a separate decision.)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B., Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) from an August 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection was granted and a noncompensable evaluation was assigned effective January 31, 1985, for calluses of both feet therein.  The Veteran perfected an appeal of this determination.  

In May 2000, a Travel Board hearing was held regarding this matter before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The Board remanded this matter for additional development in September 2000 and July 2006.  However, a November 2008 RO rating decision found a clear and unmistakable error (CUE) in the August 1998 rating decision.  It was determined that the Veteran's calluses were part of his service-connected residuals of frostbite of the feet.  The single 10 percent evaluation assigned for the right and left feet effective January 31, 1985, separate 10 percent evaluations assigned for each foot effective January 12, 1998, through September 25, 2000, and separate 30 percent evaluations assigned for each foot effective September 26, 2000, therefore included consideration of his calluses.

In September 2010, the Board recharacterized the Veteran's residuals of frostbite to residuals of a cold injury.  CUE was noted to be moot since the August 1998 rating decision never became final.  Another remand for additional development was directed.  

All additional development fully or at least substantially has been completed.  Adjudication accordingly may proceed, if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  No bar to adjudication is found.  The following determination thus is made based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."

Of note is that the Veteran has been represented by service organizations during the pendency of this matter.  However, no representative is set forth herein.  This is because the Veteran has revoked representation by all service organizations.  He indeed recently has repeatedly conveyed his desire to represent himself.  He confirmed this desire as late as January 2013 upon inquiry by the Board made following his submission of documentation via a private attorney's facsimile machine in July 2012.  Revocation of representation may be made by a claimant at any time.  38 C.F.R. § 14.631(f)(1).  While the Veteran also indicated in February 2013 that he may seek representation by a service organization again in the near future, he has not yet done so.  It is uncertain when or even if he will do so.  He further indicated that he does not want adjudication to be held in abeyance for representation confirmation.  Indeed, he elected to proceed pro se.

Of additional note, the Board's actions in July 2010 included denying entitlement to automobile and adaptive equipment or adaptive equipment only.  The Veteran's mention of "auto grant" in his aforementioned July 2012 response accordingly will not be discussed.




FINDING OF FACT

Bilateral calluses is not a separate disability from the Veteran's residuals of a cold injury disability but rather a symptom indistinct from other symptoms of this disability.


CONCLUSION OF LAW

A separate initial evaluation for bilateral calluses, whether noncompensable or compensable, cannot be awarded as a matter of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (1997); 38 C.F.R. §§ 4.118, Diagnostic Codes 7803 - 7086, 7819 (2002); 38 C.F.R. §§ 4.10, 4.14, 4.25, 4.71a, Diagnostic Code 5284, 4.104, Diagnostic Code 7122, 4.118, Diagnostic Codes 7801 - 7805, 7819 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board preliminarily notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of November 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Proper notice from VA must inform the claimant and his representative, if any, of any information and any medical or lay (non-medical) evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and subsequent adjudication instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of pertinent treatment records, whether or not they are in Federal custody.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. §§ 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4).

The duties to notify and to assist are not applicable, however, where a claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that where the law and not the evidence is dispositive, the claim should be denied on the ground of lack of legal merit or lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (concluding that providing notice of how to substantiate a claim is not required where that claim cannot be substantiated because there is no legal basis for it or because undisputed facts render the claimant ineligible for the benefit sought); Mason v. Principi, 16 Vet. App. 129 (2002) (noting "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim"); see also Manning v. Principi, 16 Vet. App. 534 (2002); Livesay v. Principi, 15 Vet App 165 (2001); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The ensuing discussion reveals that this is the situation here.  



II.  Separate Evaluation

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage for that disability.  The percentage evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  One is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage evaluations.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

All disabilities, including those arising from a single disease entity (such as arthritis, multiple sclerosis, cerebrovascular accident, etc.), are to be evaluated separately.  38 C.F.R. § 4.25(b).  Two or more Diagnostic Codes therefore may be used.  However, pyramiding is to be avoided.  38 C.F.R. § 4.14.  The evaluation of the same disability under various diagnoses and thus various Diagnostic Codes is prohibited, in other words.  Id.  The evaluation of the same manifestation, or symptom, of a disability under different diagnoses and thus different Diagnostic Codes also is prohibited.  Id.  Doing either "would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203 (1993).  

It is possible for there to be distinct manifestations or symptoms stemming from the same disability.  Use of two or more Diagnostic Codes to assign separate evaluations is permitted in this circumstance.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Manifestations or symptoms are distinct when none of the manifestations or symptoms for an evaluation under one Diagnostic Code are duplicative or overlapping with the manifestations or symptoms for an evaluation under the Diagnostic Code under another Diagnostic Code.  Id.; see also Cullen v. Shinseki, 24 Vet. App. 74 (2010).

Here, the Board finds that to evaluate the Veteran's bilateral calluses separately from his residuals of a cold injury to the right and left feet prior to January 12, 1998, and from his residuals of a cold injury to the right foot as well as to the left foot thereafter would constitute impermissible pyramiding.  That a single event (as opposed to a single disease entity), namely exposure to cold during service, caused both his calluses and his residuals of a cold injury is undisputed.  Yet the calluses and the residuals of a cold injury are not separate disabilities.  Rather, the only disability is residuals of a cold injury.  One of the symptoms of this disability is calluses.  The symptom of calluses is not distinct from other symptoms of this disability as the term is defined in relevant caselaw.  

Diagnoses of residual frostbite in right foot plantar surface and multiple calluses in feet were made at a June 1985 VA medical examination.  While two diagnoses often suggests two disabilities, such is not true in this case.  The examiner indeed deemed the right plantar surface callus a residual of frostbite.  Residual frostbite in right foot plantar surface in the form of a callus and other calluses in feet thus essentially were diagnosed by the examiner.  

The other calluses found, one on the left plantar surface and one on the right little toe, were not specifically deemed by the examiner to be residuals of frostbite.  However, the examiner did not explain why these calluses differ from the right foot plantar surface callus.  No reason for why this would be is evident from the record.  The other evidence indeed does not support any difference, particularly between the left and right plant surface calluses.  Service treatment records document chilblains with contemporaneous complaints and findings related to a callus on the bottom, or plantar surface, of the Veteran's left foot.  There interestingly were no contemporaneous complaints or findings related to any right foot callus.  It follows that the Veteran's left plantar surface callus likely is a cold injury residual notwithstanding the examiner's failure to designate it as such, just as was his right plantar surface callus.  History of frostbite both feet further was diagnosed upon VA medical examination in February 1999.  Just as calluses were found bilaterally at the former examination, the same findings were made for each foot at this examination.  The Veteran further has complained of the same symptoms, albeit sometimes to a different extent or degree, in both of his feet.  In sum, there is no basis for treating the calluses on his right foot differently or for treating the calluses on his right foot differently from the callus on his left foot.  

From the above, it is clear that the Veteran's only disability is residuals of a cold injury to the feet of which one such residual is bilateral calluses.  A separate initial evaluation, much less a separate compensable evaluation, for bilateral calluses as a separate disability from residuals of a cold injury is not warranted.  That leaves for consideration whether or not a separate initial evaluation, noncompensable or compensable, is warranted for bilateral calluses as a symptom distinct from the other residual symptoms.

38 C.F.R. § 4.104, Diagnostic Code 7122, initially addressed residuals of frozen feet (immersion foot) and subsequently has addressed cold injury residuals.  In January 1985, when this matter arose, it called for bilateral or unilateral evaluation on the basis of chilblains, the severity of symptoms to include swelling, tenderness, and redness, and loss of toes or parts.  Effective January 12, 1998, Diagnostic Code 7122 called for evaluation on the basis of pain, numbness, cold sensitivity, arthralgia, tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of each affected part.  Changes to Diagnostic Code 7122 last were made effective August 13, 1998.  This Diagnostic Code now calls for evaluation on the same basis as the prior version, with the exception that pain and arthralgia have been consolidated into arthralgia or other pain.

38 C.F.R. § 4.118, Diagnostic Code 7819, initially addressed benign new skin growths and subsequently has addressed benign skin neoplasms.  From January 1985 to August 29, 2002, Diagnostic Codes 7807 through 7819 provided for evaluation as eczema.  Eczema, the subject of Diagnostic Code 7806, called for evaluation on the basis of the degree of exfoliation, exudation, itching, lesions, ulceration, crusting, disfigurement, and repugnance as well as systemic or nervous manifestations, the size of the area affected, and whether or not this area was exposed or nonexposed.  Diagnostic Code 7819 specifically provided for evaluation as scars, disfigurement (irrelevant here, as the only Diagnostic Code about disfigurement is of the head, face, or neck), etc.  Diagnostic Codes 7803 and 7804 respectively addressed superficial scars on the basis of pain, tenderness, the quality of nourishment, and frequency of ulceration.  Diagnostic Code 7805 concerned other scars.  It called for evaluation on the basis of limitation of function.  Effective August 30, 2002, Diagnostic Code 7819 provided for evaluation as disfigurement of the head, face, or neck (once again irrelevant here), scars, or impairment of function.  Scars that are deep or cause limited motion were evaluated on the basis of size under Diagnostic Codes 7801 through 7804.  Scars that are superficial and do not cause limited motion were evaluated on the basis of size, stability, and pain.  Diagnostic Code 7805 once again concerned other scars and called for evaluation on the basis of limitation of function.  

38 C.F.R. § 4.71a, Diagnostic Code 5284, has addressed other foot injuries since January 1985.  In other words, it addresses foot injuries not addressed by other Diagnostic Codes related to the foot (acquired flatfoot, bilateral weak foot, acquired claw foot (pes cavus), unilateral or bilateral anterior metatarsalgia (Morton's disease), unilateral hallux valgus, unilateral severe hallux rigidus, hammer toe, and malunion or nonunion of the tarsal or metatarsal bones).  Since January 1985, it has called for evaluation on the basis of the severity of the foot injury with consideration of loss of use of the foot.

When a regulation changes during the pendency of a claim, the version most favorable to the Veteran applies.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling in part Karnas v. Derwinski, 1 Vet. App. 308 (1991)).  This is true unless the amended regulation expressly does not allow for retroactive application.  Changes to the Diagnostic Codes for scars, for example, last were made effective October 23, 2008.  They are applicable only to claims received by VA on or after this date or if the Veteran requests review pursuant to the amended version, however.  Neither circumstance exists here.  The changes therefore will not be considered.  All other versions of the applicable Diagnostic Codes, set forth above, will be considered to account for one version or another being more favorable to the Veteran.  However, an amended Diagnostic Code cannot be applied prior to its effective date.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; see also Green v. Brown, 10 Vet. App. 111 (1997).  

Diagnostic Code 7122 prior to January 12, 1998, was very encompassing.  With the exception of a few symptoms that were specified, it essentially provided for evaluations on the basis of the severity of whatever symptoms existed.  Calluses, as one of these existing symptoms, accordingly were covered.  The characteristics of the calluses including but not limited to size and any pain, tenderness, exfoliation, itching, exudation, lesions, ulceration, poor nourishment, limitation of function, repugnance, or disfigurement go toward their severity.  Evaluating under the version of Diagnostic Code 7819 and thus Diagnostic Codes 7803 through 7806 applicable through August 29, 2002, would involve consideration of at least some of these same characteristics.  So would evaluating under the version of Diagnostic Code 7819 and thus Diagnostic Codes 7801 through 7805 effective August 30, 2002.  Indeed, many of the characteristics are specifically set forth as evaluation criteria pursuant to these Diagnostic Codes.  Evaluating under Diagnostic Code 5284 also would involve consideration of all of the same characteristics as would be considered under Diagnostic Code 7122.  Diagnostic Code 5284, like Diagnostic Code 7122, indeed is encompassing in that it essentially provides for evaluations on the basis of the severity of a foot injury.  This would involve consideration of the characteristics of calluses as a reflection of their severity.  

The versions of Diagnostic Code 7122 that have been effective since January 12, 1998, do not provide for the evaluation of whatever symptoms exist like the prior version.  They instead specify specific symptoms and provide for evaluation on the basis of the combination of symptoms manifested.  Some of these symptoms are general, however, and thus very encompassing.  For example, pain is set forth.  The source or location of the pain is not.  It indeed was clarified between the version effective January 12, 1998, and the version effective August 13, 1998, that the pain could be arthralgia or otherwise.  Other covers pain from calluses.  The same goes for numbness and locally impaired sensation, which could be from calluses or otherwise.  With respect to tissue loss, it is recognized that the absence of normal skin, muscle, bone, etc. is primarily intended.  Yet tissue loss otherwise is not excluded.  A callus is defined as "localized hyperplasia of the stratum corneum."  Dorland's Illustrated Medical Dictionary 277 (31st ed. 2007).  Hyperplasia is "abnormal multiplication or increase in the number of normal cells in normal arrangement in a tissue."  Id. at 906.  In other words, a callus is more tissue than normal not less.  It is commonly known that calluses peel, however.  This constitutes tissue loss.  In sum, Diagnostic Code 7122 since January 12, 1998, covers calluses because it covers many characteristics of calluses.  

Evaluating under the version of Diagnostic Code 7819 and thus Diagnostic Codes 7803 through 7806 applicable through August 29, 2002, would involve consideration of at least some of these same characteristics.  Indeed, pain is specifically set forth as an evaluation criterion.  So is exfoliation, which is related to tissue loss.  See Dorland's at 667 (defining exfoliation as "a falling off in scales or layers, such as the stratum corneum of the skin" or "the removal of scales or flakes from the surface of the skin").  Evaluating under the version of Diagnostic Code 7819 and thus Diagnostic Codes 7801 through 7805 effective August 30, 2002, also would involve consideration of at least some of the same characteristics as would be considered under Diagnostic Code 7122.  Indeed, pain once again is specifically set forth as an evaluation criterion.  Depth or superficiality and stability, which can be related to tissue loss, also are set forth as criteria.  Finally, evaluating under Diagnostic Code 5284 would involve consideration of the same characteristics as would be considered under Diagnostic Code 7122.  The encompassing nature of Diagnostic Code 5284, as discussed above, is reiterated in this regard.  

As such, both versions of Diagnostic Code 7122 are duplicative with or overlap both versions of Diagnostic Code 7819 via other referenced Diagnostic Codes and Diagnostic Code 5284.  The Veteran's residual symptom of calluses, evaluated under Diagnostic Code 7819 via other referenced Diagnostic Codes or Diagnostic Code 5284, therefore is not distinct from his other residual symptoms of a cold injury evaluated under Diagnostic Code 7122.  A separate initial evaluation, much less a separate initial compensable evaluation, for bilateral calluses as a symptom distinct from the other residual symptoms therefore is not warranted.  Accordingly, the benefit sought is denied.

Of note is that VA has a well-established duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242 (2011); AB v. Brown, 6 Vet. App. 35 (1993).  While the Veteran cannot be evaluated for his single disability of residuals of a cold injury under both Diagnostic Code 7122 and either Diagnostic Code 7819 or Diagnostic Code 5284, this duty requires that the Diagnostic Code that is most favorable to the Veteran be utilized.  The Diagnostic Code that results in the highest evaluation must be used, in other words.  Each of the aforementioned Diagnostic Codes therefore is considered in the separate decision addressing the issues of entitlement to an initial evaluation in excess of 10 percent for residuals of a cold injury to the right and left feet prior to January 12, 1998, entitlement to an initial evaluation in excess of 10 percent for residuals of a cold injury to the right foot from January 12, 1998, to September 26, 2000, and entitlement to an initial evaluation in excess of 10 percent for residuals of a cold injury to the left foot from January 12, 1998, to September 26, 2000.


ORDER

A separate initial compensable evaluation for bilateral calluses is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


